DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damiano et al. in view of Robinson et al. and Hermansson.
	There is disclosed in Damiano a cooking system for cooking food, the cooking system being functional in a plurality of cooking modes, the cooking system comprising: a housing 11 having a hollow interior; a housing lid 12; a first (lower) heating element 50-54 disposed proximate a bottom of the hollow interior; a second (upper) heating element 55 located in the housing lid and being distinct from the first heating element; a first thermal cut off (fuse) 64 in communication with the first heating element; a second thermal cut off (fuse) 63 in communication with the second heating element; and a control unit 60 in communication with the first heating element, second heating element, first thermal cut off and second thermal cut off to control the energy to the heating elements.
	Robinson discloses, in a cooking system, a first (lower) heating element 862, a second (upper) heating element 872, a first thermal cut off (fuse) 863 in communication with the first heating element, a second thermal cut off (fuse) 873 in communication with the second heating element, and a control unit 14 in communication with the first heating element, second heating element, first thermal cut off and second thermal cut off, wherein a triggering of the first thermal cut off activates the control unit to terminate power to both the first and second heating elements.
Hermansson discloses, in a cooking system, a first (lower) heating element 224, a second (upper) heating element 222, a thermal cut off 260 in communication with the second heating element, and a control unit 220 in communication with the first heating element, second heating element and thermal cut off, wherein a triggering of the thermal cut off activates the control unit to terminate power to both the first and second heating elements.
It would have been obvious to one skilled in the art to program the control unit of Daminano with the teachings of Robinson and Hermansson, in order to ensure termination of both the upper and lower heating elements upon a triggering of either the first or second thermal fuses. Thus, preventing any further heating of a food product when temperatures at the heating elements is at an unsafe level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Ragan et al., Li et al. and Nie are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761